Appeals by the defendant, by permission, (1) from an order of the Supreme Court, Kings County (McKay, J.), dated January 14, 1997, which denied, without a hearing, his motion pursuant to CPL article 440 to vacate a judgment of the same court rendered December 23, 1993, convicting him of murder in the second degree and criminal possession of a weapon, upon a jury verdict, and imposing sentence, and (2) from so much of an order of the same court dated March 3, 1997, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated January 14, 1997, is dismissed, as that order was superseded by the order dated March 3, 1997, made upon reargument; and it is further,
Ordered that the order dated March 3, 1997, is reversed insofar as reviewed, on the law, the order dated January 14, 1997, is vacated, the defendant’s motion pursuant to CPL article 440 is granted, the judgment is vacated, and a new trial is ordered.
We agree with the defendant that, when viewed in the totality of the circumstances of this case, the cumulative effect of the errors by trial counsel was so egregious and prejudicial as to have denied the defendant his right to the effective assistance of counsel (see People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]; People v Smith, 237 AD2d 388 [1997]). Santucci, J.P., McGinity, Townes and Mastro, JJ., concur.